IN 'I`HE COUR'I` OF COMMON PLEAS FOR THE STATE OF` DELAWARE
IN AND FOR NEW CASTLE COUNTY

JON D. WALTON,
Plaintiff,
C.A. No.: CPU4-l3-000791

V.

JENNIFER D. SNOW,

\_/\_/\é'\¢,/`\-»/\~/'\¢.¢/\¢_/\¢_/\»_/

Defendallt.

Submitted: january 28, 2014

Decided: February 28, 2014

Revised: March 3, 2014
Richard L. Abbott, Esquire jennifer Snow
Abbott Law F irm 377 Lylietree Drive
724 Yorklyn Road, Suite 240 West Chester_, PA 19380
Hockessin, DE 19707 Self-represented Defc`endanl
A!torneyfor Plainlijj"

DECISI()N AFTER TRIAL

RENNIE, .}.

Plaintiff J on D. Walton ("Walton") brought this action to recover the value of an
engagement ring given to jennifer D. Snow ("Snow") when the couple was engaged to be
married. Trial took place on january 28, 2014. The Court heard testimony from three
witnesses,l and documentary evidence was submitted by both parties.z At the conclusion of trial,
the Court reserved decision. This is the Court’s Final Decision After Trial.

PR()CEDURAL HISTORY

On March 7', 2013, Walton filed this conversion action against Snow, seeking $27,000.00
as the fair market value for the engagement ring he gave to Snow, On May ]6, 2013, Snow filed
an answer and counterclaim, seeking to recover monetary damages and replevin for a number of

alleged offenses.?’

Trial was held on January 28, 2014. In opening argument, counsel for Walton stated that
Walton sought the value of the ring because the ring was not available.‘l Counsel stated that
Snow is a resident of Pennsylvania, which caused Walton concerns about pursuing a replevin
action. During trial, Snow proceeded on her counterclaim only as to: daniages for the repair of
her bed; damages for unpaid rent; recovery of diamond earrings; and damages for interest and

penalties incurred in liquidating her 40112007 WL 2318637 (Del. Com. Pl. Aug. 14,
2007) and Byar)r v. Jackson, 2011 WL 3035273, at *2 (Del. Com. Pl. J`une 22, 2011), in support
of his argument.

Following the l\/lay Breakup, the couple remained uncoupled for a few months. During
the break, Snow informed Walton that she had rejoined the church, she was going to the gym
daily, and she was even reading a book written by Deepak Chopra. Walton testified that Snow
was "regaining control of herself." Sornetirne during the summer of 2012, Snow, who had just
started a new job, called Walton, a financial advisor, for guidance on her 40lk. Soon thereafter,
the two met for coffee, and enjoyed a nice evening together.

After the successful coffee date, Walton took time off from work to visit Snow while she
was working in the Wasliiiigton D.C. area. Walton testified that he spent a few days with Snow
and had a "nice time."

In August 2012, Walton had to travel to New York City for work, and he invited Snow to
visit him. She obliged On August 12, 2012, Walton and Snow, accompanied by Walton’s dog,
went on a rowboat excursion on the l~ludson River. Walton testified that Snow looked "angelic"
and "happy." Walton testified that he told Snow that they should get married, and the couple
agreed to do so.

Walton turned to his childhood friend and Ohio~based jeweler, .lim Jensen ("Jensen"), to
purchase the engagement rings.(’ The couple decided that they would design the rings
themselves, and they elected to depart from traditional styles by using black diamonds. Walton
told J`im he wanted a two-karat black diamond for Snow’s ring. ln September, Jensen notified
Walton that he found a black diamond which matched Walton’s criteria. Jensen sold Walton the
diamond at the wholesale price of $15,000.00. 'l`he ring in its entirety bore a price tag of

$19,800.7 At some point, Jensen sent the ring to Snow to try on, but the ring did not fit. The

6 Walton testified that he is from Ohio and that he purchased his first wife’s ring from Jensen.
7 Walton paid for the ring in two installments The first payment was made on September 24,
2012, in the amount of $15,000.00. 'l`he second payment was inade on December 24, 2012, in

4

couple decided that they would take the ring to Jensen in Ohio for resizing, at which point Snow
could also meet Walton’s father.

On direct examination, Walton testified that the couple had dual residence. Snow stayed
with Walton most of l the time (the "Delaware Hoine"), but she remained a resident of
Pennsylvania, and still had an apartment in Wayne, Pennsylvania.

ln the meantime, according to Walton, Snow’s "commitment to renewal" began to
unravel. Walton testified that there were instances that made him "take great pause" in whether
they should marry. According to Walton, on one occasion, he made dinner for Snow, but Snow
"lost it" because the meal was prepared with frozen eggplant instead of fresh eggplant (the
"Eggplant lncident"). Snow testified that she and Walton had been following a strict diet
program, and she was upset by Walton’s neglect to equally contribute to the dietary efforts.

in December, while en route to Ohio to pick up Snow’s engagement ring, the couple had
a "confrontation." Neither party testified as to the nature of this confrontation, however, Walton
testified that the matter was resolved and the pair had a "good time" in Ohio. Walton testified
that another concerning incident took place on the trip home from Ohio when they picked up
Snow’s sister~in~law. According to Walton, Snow offered her sister-in-law marital advice that,
in Walton’s opinion was startling. Walton, who was in the back seat of the car during this
conversation, testified that he saw a lot of correlation between Snow’s advice and his own
situation, which made him "fearful". Nevertheless, when the couple returned home they
exchanged rings.

Walton testified that another altercation occurred at Christmastimc (the "Christinas Eve

Iiicident"). Walton’s adult son decided that he did not want to give Snow a present, which was

the amount of $4,900.00 The second payment included an additional charge of $4,900.00 for
what appears to be a shipping fee.

upsetting to both Walton and Snow, Walton’s adult daughter supported the no~present position
of her brother. Walton and Snow went to dinner with Walton’s son and daughter. During the
dinner, a distraught Snow left the table and only returned after being coaxed back inside by
Walton

Finally, on Christmas day, Snow’s family planned to come to the Delaware Home.
l"lowever, according to Walton, Snow got into a "screaming match" on the telephone with a
person not identified. The argument related to a custody dispute involving Snow’s grandson.
After the argument, Snow criticized Walton and his children (the "Christmas lncident"). Walton
said the Snow family was still allowed to visit, however, he announced that he would spend the
day outside chopping wood because he felt the situation was “such a mess."

Walton testified that after the Christmas lncident, he began to think about the future of
the relationship Between Christmas and New Years Day, Walton decided that he did not want
to continue the relationship. l"iowever, Snow offered uncontroverted testimony that Walton
expressed his love for her when they celebrated the New Year. There were no "episodes"
subsequent to that time. Without any indication to Snow, on january 5, 2013, Walton called off
the engagement Walton notified Snow of the breakup via letter. Walton testified that Snow,
who at this point was working out of the Delaware Home, asked for latitude; Walton said he
would think about it. Unbel2007 WL 2318637, at *1 (Del. Com. Pl. Aug. 14, 2007); Byam v.

Jackson, 2011 WL 3035273, at "‘2 (Del. Com. Pl. June 22, 2011).

7

on the subsequent marriage of the parties, and when the condition is not fulfilled,
the donee no longer has any right to the ring.m

While ownership of a ring in the mutual dissolution of an engagement is easily
ascertainable, problems arise when'the breakup is unilateral. T he present issue is one of first
impression in Delaware: when the decision to end an engagement is not mutual, who is entitled
to the engagement ring? ln the absence of Delaware case law on point, the Court will first
examine the prevailing views in other jurisdictions.

a. Tlre Erzgagement Ring is a Conditional G{`flf

The parties do not dispute that the engagement ring was given to Snow in contemplation
of marriage. Delaware, like most jurisdictions, allows a donor to recover a gift of personal
property where "the gift is of such symbolic significance or value that the law will imply that it

"H Generally, where an engagement ring is given in

was given in contemplation of marriage.
contemplation of marriage and, by mutual accord that condition (marriage) is not met, the donor
is entitled to the ring.lz However, there is a split of authority regarding rightful ownership of an
engagement ring when the condition of marriage does not occur by fault of the donor.
Traditionally, the majority of jurisdictions followed a fault rule, denying return of the

ring to a donor who caused the end of the engagement.“ Sorne jurisdictions now follow the no-

fault approach, which calls for the return of the engagement ring to the donor without

m Macliurek, 2007 WL 2318637, at *l (quoting Spinrzefl v. Quigfey, 785 P.2d 1149 (Wash. Ct.
App. 1990)).

ll Ellz'oll v. Hunler, 1967 WL 90379, at "‘1 (Del. Super. June 19, 1967) (citing Gz`lkos v. Niclic)lz`s,
96 N.D. 177, 71 A.2d 785 (N.I~l. 1950); See also Beck v. Cohen, 237 App. Div. 729, 262 N.Y.S.
716 (App. Div. 1933); Albanese v. Indeffcalo, 25 N.J. l\/lisc. 144, 51 A.2d 110 (l). Jersey City
1947);

” see Ma.¢hai~@r, 2007 w1.,231s637, a *i;spinnt»zz, 785 P.2d 1149; ram »». V@hi»i~, 633 N.E.zd
102 (lll. App. Ct. 1994).

13 See Spl'nnell, 785 P.2d at 1150 ("'l`he majority of jurisdictions refuse to enforce the condition if

the donor unjustifiably terminates the engagement").

8

consideration as to the cause of the breakup.ll Each approach presents unique problems in their

application.
b. Fault v. No~Fau/t

ln the rio-fault line of cases, where the condition of marriage is not fulfilled, the ring is
returned to the donor without regard for fault.l§ Under the no-fault approach, fault is considered
irrelevant because the condition precedent of marriage failed.l(’ "A no-fault approach . . .
involves no investigation into the motives or reasons for the cessation of the engagement and
requires the return of the engagement ring simply upon the nonoccurrence of the niarriage."ll
"l`hus, determination of whether the breakup was mutual plays no role in a no-fault analysis, as
mutuality of the split is irrelevant.

The no-fault rule is not without disadvantages Such a harsh rule can engender an inequitable

result. For example, the no~fault approach would result in the return of the ring to the donor in

situations such as: where the donor participates in open, notorious adultery; where the donor

m See Fierro v. Hoel, 465 N.W.2d 669, 671 (lowa Ct. App. 1990); Meyer v. Mitnick, 625
N.W.2d 136, 139 (l\/lich. Ct. App. 2001); Heimarz v. Parrish, 942 P.2d 631, 635 (Kan. 1997).

'~" see Aeeeew v. szlvee, 533 A.za 351, 354 (N.J. super cr ch. Div. 1987) (“when the pi-einiee
of marriage was not kept, regardless of fault, the condition was not fulfilled and the ring must be
returned to fthe donor]"); Fierrr) v. Ifoef, 465 N.W.2d at 672 ("ln summary, we hold an
engagement ring given in contemplation of marriage is an impliedly conditional gift; it is a
completed gift only upon marriage. If the wedding is called off, for whatever reason, the gift is
not capable of becoming a completed gift and must be returned to the donor"); Miller v. Chz`az`a,
2011 WL 1367050 (Conn. Super. Ct. l\/lar. l5, 2011) ("['l`jliere are more recent cases which are
stated to comprise a modern trend and which, because of what they deem to be the "inherently
conditional" nature of an engagement ring, have adopted a "no-fault" approach. This line of
authority would resolve the issue of the ring's ownership in favor of the donor, regardless of who
caused the engagement to be broken or who was at fault").

m See Vigz`l v. Haber, 888 P.2d 455, 457 (N.l\/l. l994); Ii`r)wler v. Perrj), 830 N.E.2d 97, 105 (lnd.
Ct. App. 2005); Thr)rndike v. Demir.s', 2007 WL 2363411, at *ll (Conn. Super. Ct. july 26,
2007).

" freeze v. see-ezee, 742 A.zd 643, 645 (re_ 1999).

9

inflicts physical abuse on the donee; where the donor leaves the donee at the altar amongst

countless onlookers.

On the other end of the spectrum is the fault rule. jurisdictions that adhere to the fault
rule are tasked with determining which party is responsible for the termination of the
engagement. "Under a fault-based analysis, return of the ring depends on an assessment of who

broke the engagement, which necessarily entails a determination of why that person broke the

engagement."ls

In Spirznell v. Quz'gley, the Court of Appeals of Washington explained that the fault rule is
premised on a contract theory, with the engagement ring symbolizing an agreement to wed.m lf,
due to a breach by the donor, the agreement is not fulfilled, "the donor should not benefit from

that breach by regaining the ring."w The Spinne!l court went on to explain:

On principle, an engagement ring is given, not alone as a symbol of the status of
the two persons as engaged, the one to the other, but as a symbol or token of their
pledge and agreement to marry. As such pledge or gift, the condition is implied
that if both parties abandon the projected marriage, the sole cause of the gift, it'
should be returned. Similarly, if the woman, who has received the ring in token of

her promise, unjustifiably breaks her prornise, it should be returned.

When the converse situation occurs, and the giver of the ring, betokening his
promise, violates his word, it would seem that a siniilai‘ result should follow, i.e.,
he should lose, not gain, rights to the ring . . . "[njo man should take advantage of

his own Wrong."zl

On the one hand, the fault rule adheres to notions of fairness and equity by refusing to

benefit the "breaching" party who causes the non-occurrence of the marriage. On the other hand,

"* 1a
"’ 785 P.2d et 1150.
20 rel
2‘ 1a

10

the fault rule requires the Court to undertake the task of determining which party is to blame for
the demise of the relationship Furthermore, what does or does not constitute justification for a
breakup can be wholly subjective, and requires a deep understanding of the complexities of the
relationship.

The fault approach does, however, find support in the Reslalemen! of Res!ilulio)z, §.
58(c).22 In Delaware, the Superior Court turned to the Reslalemenl o_fReslitzrlcr‘on, § 58(c), to
determine whether a donor could recover a gift of personal property.” In Ellz'oll v. h'unter, the
plaintiff sought to recover a dog given to his fiance shortly after the couple became engaged.l'l
The court recognized that a gift of personal property may be recovered by the donor where the
gift was given in contemplation of marriage.z$ The court relied on the Reslalemenl of
Reis‘lil'utz'on, § 58(0), in reaching its decision denying plaintiffs motion for summary judgment on
the grounds that the dog was not a gift given in contemplation of marriage and, therefore, was
not recoverable when the engagement was broken.

'l` he Reslatenzeni of Res!ilution, § 58(0), permits a donee to retain the gift if the marriage
does not come to fruition, so long as the donee is not at fault:

Gifts made in the hope that a marriage or contract of marriage will result are not

recoverable, in the absence of fraud. Gifts made in anticipation of marriage are not

ordinarily expressed to be conditional and, although there is an engagement to rnarry, .j`

the nzarriage fails to occur willzoul the fault ofllre donee normally the gift cannot be

recovered. If, however, the donee obtained the gift fraudulently or if the gift was made

for a purpose which could be achieved only by the marriage, a donor who is not himself
at fault is entitled to restitution if the marriage does not take place, even if the gift was of

money . . . lf there is an engagement to marry and the donee, having received the gift
22 See, e.g., z'cl.
23 Ellz'ol'l, .s'upra note ll, at *1.
i" 1a er *1.

25 Icl. ("l\/lany courts which have dealt with this problem have held that, in the absence of fraud, a
gift of personal property is recoverable by the donor when there is an express agreement that the
gift is conditional or when the gift is of such symbolic significance or value that the law will
imply that it was given in contemplation of niarriage.")

11

without fraud, later wrongfully breaks the promise of niarriage, the donor is entitled to

restitution if the gift is an engagement ring, a family heirloom or other siinilar thing

intimately connected with the inarriage . . .

Despite the flaws of the fault system, this Court is apt to follow the standard set forth in
the Resl'al'enzenl of Restitution, § 58(0), previously adopted by the Ellz`oll court, in determining
the recoverability of a gift implicitly conditioned on marriage. Moreover, Delaware has
impliedly adopted the fault rule in cases addressing the ownership of a ring following the
termination of the relationship. In Machurek v. Wifsonz? and Byam v. Jack,s'on,zs this court relied
upon the principal that, where an engagement is mutually broken, the donor is entitled to the
return of the ring.w

In Machurek, the court found that "the engagement was mutually broken by the parties.
Neither the plaintiff nor the defendant presented factual testimony at trial that it was unilaterally
broken." Likewise, in Byam, the court determined that the engagement was mutuatly broken, as
there was "no overwhelming evidence that either side was so manifestly at fault as to find that
there was anything but a mutual dissolution of the relationship." Any consideration of the
underlying circumstances surrounding the termination of the engagement necessarily requires a
consideration of fault, thereby precluding the no-fault rule which requires a return of the ring to
the donee under all cireumstances.

Accordingly, the Court finds the Resfalemem' of Restz`),‘zr!fon, § 58(0), applicable, and a

determination of fault is warranted.

26 Resmlenzenr c,j`liesl:`tulz`orz, § 58 (c) (emphasis added).
27 Machur'ek, ls'upra note 4, at * l.

28 Byarn, supra note 4, at *2.

29 Machur@k, 2007 wL 231363’7, ar *1.

12

c. Deternu'rration of F ault

Walton contends that Snow, by her behavior, caused the engagement to end. In support of
his position, Walton testified to six occasions where Snow behaved in a way that caused Walton
to reconsider his decision to marry: the Mattress Incident; the Croissant Incident; the Eggplant
Incident', the Ohio lncident; the Christmas Eve Incident, and; the Christrnas Incident.

The Court does not find this testimony to be credible.3° Of the six episodes discussed by
Walton, two of them»»the mattress incident and the Croissant Incident~»took place before the May
Breakup, and well before Walton proposed marriage In fact, four of the six episodes occurred
before the couple exchanged rings in December 2012.31 To the extent that Snow did in fact
exhibit erratic and undesirable quaiities»ma conclusion that the Court is not reaching-Waltoii was
well aware of these issues prior to furnishing the ring, and proceeded nonetheless.

Armed with the knowiedge and information of Snow’s behavioral history, while on the
Hudson River Walton made the conscious decision to propose. Snow’s propensity to behave in a
manner unsavory to Walton was affirmed in the interim between the proposal and Walton’s
acquisition of the ring, yet Walton made the conscious decision to render Snow the ring. None
of the testimony presented suggests that Snow’s behavior was unexpected or at any point
deviated from her norm. Accordingly, the Court finds that Walton’s argument that Snow is at

fault for the end of the engagement is without merit.

30 Walton’s testimony included a number of inconsistencies in his portrayal of the relationship.
On direct exarnination, Walton’s testimony indicated that he considered Snow to be a resident of
the Delaware Home. When testifying about the Eggplant Incident, Walton stated "when she
[Snow] got hoine." At one point, Waiton described Snow as "this person living in my house."
However, on cross examination, Walton varied in his characterization of Snow’s position in the
Delaware Home, stating that he considered her to be a "houseguest."

31 Only the Christinas Eve incident and the Christrnas incident took place post~delivery of the
ring.

13

Walton’s alternative position that the termination of the engagement was ended due to
mutual cause is not supported by the evidence presented at trial. lt is uncontested that Walton is
the party that called off the engagement Walton himself testified that Snow felt like the couple
could work things out if they worked together. Snow likewise testified that she was shocked
when Walton broke off the engagement. Clearly the decision to separate was not mutual nor was
the cause of the breakup mutual.

As previously discussed, under the fault approach, where the engagement does not take place
through no fault of the donee, the donor cannot recover the engagement ring. The Court finds
that fault cannot be attributed to Snow for the dissolution of the engagement Accordingly,
Walton does not have a property interest in the engagement ring.

B. Convcrsion

During trial Walton articulated on a number of occasions that he unequivocally did not seek
recovery of the engagement ring. lnstead, Walton made a calculated decision to proceed on a
conversion theory. Because Walton had no right to recover the engagement ring following the
dissolution of the engagement, he had no property interest in the ring,, and his conversion claim
raiis?”*

C. Snow’s Counterclaiins
At trial, Snow sought to recover damages for the following: (l) bed repair, in the amount
of $175; (2) partial rental payment in the amount of $550.00; (3) the return of diamond earrings,

or the filing of a claim therefore, and (4) interest and penalties incurred as a result of liquidating

32 See Ar)rold v. Sociely_fi)r Sav. Baiicorp, Iric., 678 A.Zd 533, 536 (Del. 1996) ("For a plaintiff to
recover under a theory of conversion, he must prove, inter alz'a, precisely what property the
defendant converted and that his interest in the property was viable at the time of the
convei'sion"); CH"Coiriinui/zz'catz'ons Finance C`oip. v. Level 3 Communz`catz'orzs, LLC, 2008 WL
25 86694 (Del. Super. June 6, 2()08).

14

her 40lk which, she argues, she did upon the "poor advice" of Walton.” However, the legal
framework for each item of recovery is unclear.

lt appeared that Snow sought recovery for the damage to the bed and the partial rental
payment on a breach of contract theory. To prevail on a breach of contract claim, Snow must
prove, by a preponderance of the evidence, that:.(l) a contract existed between the parties; (2)
breach by defendant of an obligation imposed by the contract; and (3) as a result of that breach
plaintiff suffered damages.:m Snow failed to establish that a contract existed between the parties.
Snow submitted an exchange of text messages between the parties, in which Walton stated that
he would pay Snow $550.00 for rent. However, Walton’s offer to pay rent was expressly
conditioned on Snow returning the ring; a condition which was not met.‘"’$

As to damages for interest and penalties incurred in the liquidating of her 40lk, it appears
that Snow sought to recover on a negligence theory. To establish a prima facie case for
negligence, a plaintiff must prove, by a preponderance of the evidence: (l) the defendant owed
the plaintiff a duty of care; (2) the defendant breached that duty of care; (3) the defendant’s
breach proximately caused the plaintiffs harm, and; (4) the plaintiff suffered harrn.g(’

Snow argued that Walton offered her advice, in his capacity as a professional financial
planner. Snow argued, iii essence, that this financial advice fell below the standard of care owed

by a professionaI. Snow failed to present any evidence to establish that Walton served as her

33 in the counterclaim, Snow sought to recover $7,000.00 for the engagement ring she gave to
Walton. At trial and on the record prior to a ruling on the merits, Walton, on his own accord,
returned the engagement ring to Snow, Snow subsequently abandoned her claim for monetary
damages of the ring she had given Walton.

34 See VLIW Technology, LLC v. Hewlell-Packard Co., 840 A.2d 606, 612 (Del. 2003); Gregory
v. Frazer, 2010 WL 4262030, *l (Dei. Com. Pl. Oct. 8, 20]0).

35 Restalement (Seconci) o_f(,`oniract.s' §3 0(1) (1981).

36 Joners' v. Craiigfbrd, l A.3d 299, 302 (Del. 2010) (citation oinitted).

15

financial advisor or that he rendered any financial advice in his capacity as a professioiial. 'l`hus,
Snow failed to pi'ove, by a preponderance of the evidence, that Walton owed her a duty of care.
Finally, as to the diamond earrings, Snow sought to recover possession of the earrings.

The Court will construe this as a replevin action. “Replevin is primarily a form of action for the
recovery of the possession of personal property which has been taken or withheld from the
owner unlawfully."`i? No evidence was adduced at trial to establish that Walton took or withheld
the earrings at any tiine. in fact, none of the evidence established that the earrings were ever in
Walton’s possession. Accordingly, Siiow cannot prevail on the counterclaim for recovery of her

diamond earrings.

C()NCLUSION
F or the foregoing reasons, judgment is entered in favor of Defendant on Piaintiff’ s claim

for conversion. On Defendant’s counterclaims, l lind iii favor of Plaintiff. Each party shall bear

his or her own costs.

IT IS SO ORDERED this 3m day of March, 2014.

 _ ~::f:;'jjf_'_i,j`§_ff;`§j, ____________  //

(l- ii ,=(”_,_..,i....t.,~» -/~"""h"" '~‘-.\`
Tlhei`l*l  r:~R'eiinie,
Judge

37 Har'!an & Hollingsn»'or!h Cory). v. McBri`de, 69 A.2d 9, ll (Del. 1949).

l6